Order, Supreme Court, Bronx County (Harold Tompkins, J.), entered June 26, 1989, granting plaintiffs motion, inter alia, for leave to amend complaint to assert a Racketeer Influenced and Corrupt Organizations Act (RICO) claim (18 USC § 1961 et seq.), unanimously affirmed, with costs.
On appeal, defendant City-Wide Plumbing and Heating *597Corp. may not challenge the order appealed from insofar as it permitted amendment of the complaint to assert a RICO claim against the individual codefendants. With respect to the granting of the motion as to City-Wide itself, leave to amend was properly granted, as no prejudice was demonstrated, and an adequate showing of merit to the proposed amended pleading was made. (See, East Asiatic Co. v Corash, 34 AD2d 432.) The amended verified complaint alleged, inter alia, that defendant City-Wide acted as part of an “enterprise” for the purpose of engaging in bribery and kickbacks of large sums of money from various contractors and vendors doing business with plaintiffs residential complex, resulting in the loss of at least $878,000. (See, Sedima, S. P. R. L. v Imrex Co., 473 US 479.) Additionally, the RICO claim was supported by verified pleadings, court records and criminal indictments issued against City-Wide’s officers and employees. It was also not time barred since the cause of action dates from the time of discovery. Concur—Murphy, P. J., Carro, Kupferman, Asch and Kassal, JJ.